DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 are currently pending.
Claims 1, and 7 have been amended.

Status of Amendment
The amendment filed on 02/18/2022 has been fully considered, but does not place the Application in condition for allowance.
This Action has been made final.

Status of Objections and Rejections Pending since the Office Action of 20 October 2021
The objection to the specification from the previous Office action has been withdrawn in view of Applicant’s amendment.
The 112(a) rejections from the previous Office Action are withdrawn in view of Applicant’s amendment.
All the previous 102 and 103 rejections over Roberts, U.S. Patent No. 2011/0290306 have been withdrawn in view of Applicant’s amendment. However, new ground(s) of rejection has been set forth below as necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7, the recitation of “said auxiliary solar panel may be pivotally positioned at any desired angle” renders the claims indefinite, because it is unclear whether the limitation following the phrase “may be” are part of the claimed invention. See MPEP 2173.05. Claims 2-6 and 8 are rejected for being dependent from claims 1 and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glidden et al., U.S. Patent No. 5,969,501 in view of Wildes et al., U.S. Publication No. 2014/0014158 A1.
Regarding claim 1, Glidden teaches a method of collecting solar radiation by a solar power system comprising the steps of:
Providing a primary solar panel (51; Fig.4 and 5) having a top planar surface, said primary solar panel is configured to collecting solar radiation (Column 3, lines 43-64);
Fixedly mounting the primary solar panel (51) to a supporting structure (22; Fi.3) and positioning the primary solar panel generally horizontal as shown in Fig.4-5;
Providing a lower panel section (53; Fig.5), corresponding to the claimed “auxiliary solar panel”, configured to collect solar radiation, said auxiliary solar panel having a top planar surface, which is capable of collecting solar radiation;
Adjustably mounting the auxiliary solar panel 53 to the primary solar panel 51 so that said auxiliary panel may be pivotally positioned at any desired angle (see column 4, lines 25-44), wherein said top planar surface of said primary solar panel 51 and said top planar surface of said auxiliary solar panel (53) are oriented in two separate plane (Fig.5);
Positioning the auxiliary solar panel 53 at a 90-degree angle to the primary solar panel 51;
Electrically connecting the auxiliary solar panel to the primary solar panel (All the solar panels of the solar power system of Glidden are electrically connected to each other).
Glidden does not specifically teach positioning the primary solar panel generally horizontal along an east-west axis.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to position the primary solar panel of Glidden in a landscape orientation (horizontally) along an east-west axis, because choosing from a finite number of identified, predictable orientations, with a reasonable expectation of success would have been obvious to try and supports a prima facie obviousness determination (MPEP 2143, I, Part E).
Regarding claim 6, modified Glidden further teaches that the step of positioning the auxiliary solar panel 53 at an outer edge of the primary solar panel 51 (see Fig.4-5).
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glidden et al., U.S. Patent No. 5,969,501 in view of Wildes et al., U.S. Publication No. 2014/0014158 A1 as applied to claim 1 above, and further in view of Chaung et al., U.S. Publication No. 2010/0236164 A1.
Regarding claims 2-4, modified Glidden teaches all the claimed limitations as set forth above, but does not specifically teach electrically connecting the primary solar panel to a power grid (as required by claim 2), electrically connecting the primary solar panel to a load (as required by claim 3), electrically connecting the primary solar panel to an electrical storage device (as required by claim 4).
However, Chuang et al. teaches a photovoltaic system comprising a plurality of solar cell modules (20; Fig.2), wherein the solar cell module is connected to a city’s power grid [0026], wherein the solar cell module is electrically connected to an energy storing system (290; Fig.2), which includes a  load (300; Fig.2) through a DC/DC transformer 211, inverter 212 and an AC terminal 213 [0028].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to consume the generated electrical energy of modified Glidden by a load, store in an electrical storage device, and/or contribute the excess amount to the power grid in the same manner as taught by Chuang [0026-0028].  
Regarding claim 5, modified Glidden teaches electrically connecting the solar panels to a power grid through an electrical storage device 290 (Chuang: Fig.2, [0026-0028]).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glidden et al., U.S. Patent No. 5,969,501 in view of Wildes et al., U.S. Publication No. 2014/0014158 A1 and Chaung et al., U.S. Publication No. 2010/0236164 A1.
Regarding claim 7, Glidden teaches a method of collecting solar radiation by a solar power system comprising the steps of:
Providing a primary solar panel (51; Fig.4 and 5) having a top planar surface, said primary solar panel is configured to collecting solar radiation (Column 3, lines 43-64);
Fixedly mounting the primary solar panel (51) to a supporting structure (22; Fi.3) and positioning the primary solar panel generally horizontal as shown in Fig.4-5;
Providing a lower panel section (53; Fig.5), corresponding to the claimed “auxiliary solar panel”, configured to collect solar radiation, said auxiliary solar panel having a top planar surface, which is capable of collecting solar radiation;
Adjustably mounting the auxiliary solar panel 53 to the primary solar panel 51 so that said auxiliary panel may be pivotally positioned at any desired angle (see column 4, lines 25-44), wherein said top planar surface of said primary solar panel 51 and said top planar surface of said auxiliary solar panel (53) are oriented in two separate plane (Fig.5);
Positioning the auxiliary solar panel 53 at a 90-degree angle to the primary solar panel 51;
Electrically connecting the auxiliary solar panel to the primary solar panel (All the solar panels of the solar power system of Glidden are electrically connected to each other).
Glidden does not specifically teach positioning the primary solar panel generally horizontal along an east-west axis.
However, Wildes et al. teaches a support assembly for supporting one or more photovoltaic modules (102; Fig.1-3) on a support surface (abstract). Wildes teaches that the rectangular shaped PV modules 102 are oriented in a landscape orientation, that is, with the longest axis of the PV module 102 extending in a lateral or side to side direction which in the east-west direction. Wildes further teaches the PV modules can alternatively be oriented in a portrait orientation, that is, with the longest axis of the PV modules 102 extending in a forward-rearward direction which is typically the south-north direction [0035].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to position the primary solar panel of Glidden in a landscape orientation (horizontally) along an east-west axis, because choosing from a finite number of identified, predictable orientations, with a reasonable expectation of success would have been obvious to try and supports a prima facie obviousness determination (MPEP 2143, I, Part E).
Modified Glidden does not specifically teach electrically connecting the primary solar panel to a power grid, a load, and/or electrical storage device.
However, Chuang et al. teaches a photovoltaic system comprising a plurality of solar cell modules (20; Fig.2), wherein the solar cell module is connected to a city’s power grid [0026], wherein the solar cell module is electrically connected to an energy storing system (290; Fig.2), which includes a battery, a charger and/or a discharger, wherein the solar cell module is connected to a load (300; Fig.2) through a DC/DC transformer 211, inverter 212 and an AC terminal 213 [0028].

Regarding claim 6, modified Glidden further teaches that the step of positioning the auxiliary solar panel 53 at an outer edge of the primary solar panel 51 (see Fig.4-5).

Response to Arguments
Applicant’s argument filed on 02/18/2022 are deemed moot in view of the new ground(s) of rejection as set forth above, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e. by incorporating new limitations into the independent claims, which require further search and consideration).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726